TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 22, 2022



                                      NO. 03-22-00647-CV


          Appellant, Christopher Reese/ Cross-Appellant, George Scott, Appellant

                                                 v.

        Appellees, George Scott et al.// Cross-Appellee, Christopher Reese, Appellee




     APPEAL FROM THE JUSTICE COURT PRECINCT 4 OF BLANCO COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                DISMISSED FOR WANT OF JURISDICTION –
                   OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment signed by the trial court on September 26, 2022. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Each party shall bear its own costs relating

to this appeal, both in this Court and in the court below